Citation Nr: 0300163	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-04 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for coronary artery 
disease with angina and coronary artery bypass graft. 

2. Entitlement to service connection for residuals of 
injury to the upper lip.

3. Entitlement to service connection for residuals of a 
nose injury.

4.  Entitlement to service connection for a stomach 
disorder.

5. Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for residuals of a 
right hand injury.

7. Entitlement to service connection for contusion of the 
left hand and thumb.

8. Entitlement to service connection for left wrist 
disability.

9. Entitlement to service connection for flat feet.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from November 1958 to 
October 1960.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service 
connection for residuals of a right hand injury, contusion 
of the left hand and thumb, left wrist disability, 
residuals of a nose injury, residuals of injury to the 
upper lip, flat feet, a back disorder, coronary artery 
disease with angina and coronary artery bypass graft, a 
stomach disorder.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a 
fair and informed decision concerning the veteran's claims 
now on appeal has been obtained by the Department of 
Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran did not incur arteriosclerotic heart 
disease or organic heart disease during his active 
military service.

4.  The veteran does not have current disability from 
residuals of an in-service injury to his upper lip.

5.  The veteran does not have current disability from a 
nose injury which he claims to have incurred during his 
active military service.

6.  The veteran did not incur a digestive disorder during 
his active military service. 

7.  The veteran's current disability from a back disorder, 
diagnosed as mild spondylolysis of the cervical, thoracic 
and lumbar spine, is not related to a disease or injury he 
incurred during his active military service.

8.  The veteran's current disability from a right hand 
disorder, diagnosed as mild arthritis, is not related to a 
disease or injury he incurred during his active military 
service.

9.  The veteran's disability from a contusion of the left 
thumb, claimed as a left hand injury, and currently 
diagnosed as mild arthritis of the left hand, was not 
incurred during his active military service.

10.  The veteran does not have current disability from a 
left wrist injury that he claims to have incurred during 
his active military service.

11.  The veteran's disability, if any, from his 
preexisting flat feet disorder identified at the time of 
his entry into active duty service, did not worsen during 
such service.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the 
veteran's claim and the notification requirements of the 
Veterans Claims Assistance Act of 2000 have been 
satisfied.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

2.  The veteran is not entitled to service connection for 
coronary artery disease with angina and coronary artery 
bypass graft.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.309 
(2002).

3.  The veteran is not entitled to service connection for 
residuals of injury to the upper lip.  38 U.S.C.A. §§  
1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

4.  The veteran is not entitled to service connection for 
a nose injury.  38 U.S.C.A. §§  1110, 5107 (West 1991 & 
Supp. 2002) ); 38 C.F.R. § 3.303 (2002).

5.  The veteran is not entitled to service connection for 
a stomach disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.309 (2002).

6.  The veteran is not entitled to service connection for 
a back disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.309 
(2002).

7.  The veteran is not entitled to service connection for  
residuals of a right hand injury, diagnosed as mild 
arthritic changes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.309 
(2002).

8.  The veteran is not entitled to service connection for 
contusion of the left thumb claimed as a left hand injury, 
currently diagnosed as mild arthritic changes.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.309 (2002).

9.  The veteran is not entitled to service connection for 
left wrist disability.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002). 

10.  The veteran is not entitled to service connection for 
flat feet.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for coronary artery disease with angina and 
coronary artery bypass graft, residuals of injury to the 
upper lip, residuals of a nose injury, residuals of a 
right hand injury, contusion of the thumb and left wrist 
disability, a back disorder, a stomach disorder, and flat 
feet.  Implied in his contentions is the assertion that he 
has current disabilities from such disorders that were 
incurred during his active military service.  For the 
following reasons and bases, the Board concludes that the 
veteran is not entitled to service connection for the 
claimed disabilities. 

I.  Service Connection

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991); 38 C.F.R. § 3.303 (2002).  Also, 38 U.S.C.A. 
§§ 1101, 1110, 1112, and 1137 provide that where a veteran 
has served 90 days or more during a period of war or after 
December 31, 1946, and develops certain chronic diseases 
to a degree of disability of 10 percent or more within one 
year of separation from such service, such disease shall 
be presumed to have been incurred in service.  The list of 
such diseases includes arthritis, arteriosclerosis, 
organic heart disease, and peptic ulcers.

With chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Generally, to support a claim for service connection, 
there must be evidence of the following three elements: 
(1) competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; 
and (3) evidence which indicates that the claimed 
disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

The United States Court Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, hereinafter referred to as the Court) has held 
that in order to obtain VA benefits the law requires the 
evidence to show a diagnosis of a current disability or 
the current disabling residuals from a disease or injury.  
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The 
disability must also be shown to be related to an in-
service occurrence or there must be evidence of a nexus or 
connection between the current disability and the in-
service precipitating disease or injury.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir 1997).

A preexisting disease or injury will be considered to have 
been aggravated by active military service where there is 
an increase in disability during such service, unless 
there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2002).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2002).

In considering the issues below, the Board has taken into 
account the testimony proffered by the veteran to a 
hearing officer at the regional office in April 2000.  The 
veteran attributed his current complaints to the injuries 
he claims to have incurred in service.  The veteran is 
competent to related the circumstances of the claimed 
injuries.  However, absent evidence that he has the 
expertise to render a medical opinion about the causes of 
his current disabilities, his testimony about the etiology 
of such disabilities is afforded no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A.  Heart Disease

In June 1996, the veteran underwent surgery for a three-
vessel coronary artery bypass grafting (CABG).  A private 
clinical record dated in June 1996 indicates that the 
onset of his symptoms of chest pain had been three to four 
weeks earlier.

Service medical records do not show that the veteran had a 
coronary artery or heart disorder during his active 
military service.  At the time of his medical examination 
for separation from service, he denied a history of 
shortness of breath, pain or pressure in his chest, 
palpitation or pounding heart, and high blood pressure.  
An examiner reported that the veteran's heart and vascular 
system were clinically normal.  No significant interval 
history was reported.

The claims file does not contain medical records that show 
compensable disability from heart disease within the 
veteran's first post-service year.  On the contrary, it 
appears that his current disability from coronary artery 
disease, status post CABG first became manifest more than 
35 years after his separation from service.

The only evidence which suggests a relationship between 
the veteran's heart disease and his service is in a 
statement from a private physician that lists "chest pain" 
as likely related to an in-service injury from falling 
down some stairs.  In another statement dated in April 
2000, the same physician made no mention of chest pain or 
heart disease.

The record contains no competent medical evidence that the 
veteran's current disability from coronary artery disease, 
status post three-vessel coronary artery bypass graft, is 
related to any disease or injury he incurred during his 
active military service.  Further there is no evidence 
that the veteran developed compensable disability from 
arteriosclerotic heart disease or other organic heart 
disease during his first post-service year.  Therefore, 
the Board finds that the veteran did not incur 
arteriosclerotic heart disease or organic heart disease 
during his active military service.  The Board concludes 
that the veteran is not entitled to service connection for 
coronary artery disease with angina and coronary artery 
bypass graft.

B.  Upper Lip and Nose Injury

Service medical records show that the veteran sustained a 
bruise of his upper lip when a wrench, propelled by a 
motor vehicle fan, hit him there below his nose.  These 
records do not refer to a nose injury.  The veteran was 
treated and discharged back to duty.  Subsequently dated 
service medical records do not document further 
complaints, diagnoses, or treatment of an upper lip 
disorder, nor of a nose injury.  At the time of his 
medical examination for separation from service, the 
veteran reported no history of a disorder related to the 
upper lip bruise and denied a history of nose trouble.  An 
examiner reported that the veteran's mouth, skin, and nose 
were clinically normal.  No significant interval history 
was reported.  The scars noted in the examination report 
did not involve the upper lip. 

In his VA Form 9, the veteran contended that he had 
breathing problems as a result of the claimed injury to 
his nose.  

During a VA examination in June 2000, the veteran had no 
discernable scar on his upper lip.  The function of the 
mouth orbicularis oris was normal.  Facial expression was 
normal.  All of the veteran's teeth had been removed and 
the veteran was wearing dentures.  The reported diagnosis 
was edentia with dentures.

When the veteran underwent a VA nose and sinus examination 
in June 2000, the examiner noted that the veteran did not 
receive treatment for a nose disorder during his active 
service.  The veteran's current complaints were of 
difficulty breathing which he attributed to an in-service 
incident in which a wrench was propelled by an motor 
vehicle fan and struck him on his upper lip under his 
nose.  Although the veteran reported that he had had 
breathing difficulty for many years, he denied having 
surgery or other treatment.  The examiner noted that the 
veteran gave no history suggestive of infectious 
sinusitis.  On examination, his tympanic membranes were 
normal.  There was no tenderness to palpation of the 
frontal, mastoid, or antral sinus areas.  His oropharynx 
was normal.  There was a slight deviation of the septum 
but nasal passages were adequate.  Nasal mucosa was 
normal.  There were no polyps or discharge.  The examiner 
reported a diagnosis of chronic rhinitis.  

In a statement dated in September 2000, the examiner who 
conducted the June 2000 VA examination reported that the 
veteran did not have residuals of the 1960 bruise to his 
upper lip.  He further stated that there was no likely 
relationship between the injury and veteran's current 
rhinitis.

The Board has noted the April 2000 and April 2001 
statements from a private physician.  In the earlier 
statement, the physician referred to "nose and lip: wrench 
damaged it", and reported that the veteran had trouble 
breathing and that physical examination revealed a 
deviated nasal septum.  He did not, however, specifically 
state that the veteran's breathing difficulties or 
deviated nasal septum were the result of the injury by a 
wrench.  In his later letter, the physician stated that 
the veteran reported that the wrench had hit him in his 
mouth and nose.  He also noted that the deviated nasal 
septum noted on examination could result from such an 
injury.  He also referred to the veteran's "chronic 
rhinitis", although he did not specifically indicate that 
this was related to the reported wrench injury.  The 
physician did not report in either statement that the 
veteran had current disability from an upper lip disorder.  

To summarize, the evidence does not show that the veteran 
has any current disability of the upper lip from the 
documented in-service bruise of his upper lip, i.e., the 
wrench injury.  Moreover, the Board finds that the 
evidence does not support the conclusion that this injury 
by a wrench caused any current nose or nasal injury, e.g., 
the rhinitis, deviated nasal septum, or trouble breathing. 
In the September 2000 statement, the VA examiner 
specifically concluded that that there was no relationship 
between the 1960 injury and the veteran's rhinitis.  As 
for the deviated nasal septum, although Dr. Buffington 
indicates that such an injury could be caused by a wrench 
hitting a nose, the service medical records do not support 
the veteran's recollection that the wrench hit his nose.  
Rather, the contemporaneous records indicate that the 
wrench struck him below the nose, on the upper lip.  
Consequently, any conclusion by Dr. Buffington that this 
injury resulted in a deviated nasal septum - or any other 
nose disability - is based on a history given by the 
veteran that is contradicted by the contemporaneous 
medical records.  The Board accords more weight to the 
account recorded in the contemporaneous medical records, 
as they are more reliable than the veteran's recollections 
many years after the incident.  

For these reasons, the Board concludes that the veteran is 
not entitled to service connection for residuals of an 
upper lip injury or for any nose disorder, claimed as 
residuals of a nose injury.

C.  Stomach

Service medical records do not document complaints, 
diagnoses, or treatment for a digestive disorder.  At the 
time of his medical examination for separation from 
service, the veteran denied a history of stomach trouble.  
An examiner reported that the veteran's abdomen and 
viscera were clinical normal.  No significant interval 
history was reported.

A radiological study of the veteran's upper 
gastrointestinal tract in March 1988 was entirely normal.  
Further, no records contained in the claims file show that 
the veteran developed compensable disability from peptic 
ulcer with his first post-service year.  The Board notes 
that the claims file contains medical records that refer 
to the veteran's history of ulcer disease.  Medical 
records and reports do not show, however, that the veteran 
has current ulcer disease or any other current diagnosed 
stomach disability.

Dr. Buffington, in April 2000, noted that the veteran's 
"stomach trouble-stress led to ulcers."  But he did not 
state that the veteran had such disability currently.  In 
his statement dated in April 2001, he reported that the 
veteran stated that he developed a "nervous stomach" while 
in service but was not treated for the claimed disorder 
until two or three years after his service, and was placed 
on a "poached diet."  Based on the history provided by the 
veteran, the physician concluded that the veteran's ". . . 
stomach problems were stress induced from the time from 
this time in the military."  Again, however, he did not 
refer to current disability.

As the veteran does not have a current stomach disability, 
the Board finds that the record does not support a grant 
of service connection for a stomach disorder.  This 
finding is based on the lack of documentation of a chronic 
digestive disorder during his active military service, the 
lack of documentation of continuity of symptomatology 
after his separation from service, and the lack of current 
findings of a stomach disorder.  

D.  Back

Service medical records contain one entry concerning the 
veteran's back.  In November 1958, the veteran told an 
examiner that he had back pain between his shoulder 
blades.  He was treated with heat and an ointment.  At his 
medical examination for separation from service, the 
veteran did not give a history of back problems.  An 
examiner reported that the veteran's spine and 
musculoskeletal system were clinically normal.  No 
significant interval history was reported.

The post-service medical records in the claims file do not 
show onset of a back disorder until many years after the 
veteran's separation from service.  A note dated in March 
2000 from a private physician documents subjective 
symptoms of pain in the midline of the thoracic spine 
between the scapulae, but no objective findings were then 
reported.

During a VA examination in June 2000, the veteran reported 
that while he was in boot camp he fell down some stairs 
and hurt his back, and that no X-rays were taken at the 
time.  He asserted that the claimed injury had caused him 
to become stooped over.  He complained of pain between his 
shoulder blades and in the left ribs on bending.  A 
clinical examination of the veteran's spine was normal 
except for some increase in the dorsal kyphosis and slight 
tenderness over the lower cervical spinous processes.  The 
examiner noted that a computed tomography scan of the 
veteran's spine in 1996 was normal.  An X-ray of the 
veteran's back taken in June 2000 was interpreted has 
showing mild spondylosis of the cervical and thoracic 
spine with increasing downward spondylosis of the lower 
lumbar spine.  There was diminished vertebral body height 
of the first lumbar vertebra.  There were small Schmorl's 
nodes on the inferior surface of the mid and lower 
thoracic vertebral bodies and on the inferior surface of 
the sixth cervical vertebral body.  The was narrowing of 
the disc space between the fifth lumbar and first sacral 
vertebrae.  The examiner who conducted the clinical 
examination reported a diagnosis of injury to posterior 
torso, by history only.

In his September 2000 statement, the VA examiner who 
examined the veteran in June 2000 reported that there was 
likely no relationship between the 1958 injury to the 
veteran's posterior torso and the thoracic spondylosis 
shown by X-rays.

The Board has considered the statements submitted by the 
veteran's private physician dated in April 2000 and April 
2001.  In the latter statement, the private physician 
expressed the opinion that it was at least as likely as 
not that the veteran's "condition and symptoms manifested 
itself" during his active military service. 

The Board has weighed the evidence for and against the 
veteran's claim for a back disorder.  For the following 
reasons, the Board concludes that the opinion of the VA 
examiner is afforded more weight that the statements of 
the private physician.  Dr. Buffington does not provide a 
basis for the statement that the veteran's back "condition 
and symptoms manifested" during the veteran's military 
service.  Moreover, this opinion is unsupported by the 
service medical records, which do not show anything more 
than an incident of pain between the shoulder blades.  The 
record contains no indication of a chronic back disorder 
in service, or continuing symptomatology after service.  
Rather, the records show the onset of the veteran's back 
disability was many years after his separation from 
service.  

As Dr. Buffington offers no basis for his opinion, and as 
the record does not evidence to support such an opinion, 
the Board accords more weight to the VA examiner's 
opinion.  The VA examiner has concluded that the back 
disorders are not related to an injury or disease incurred 
in service.  The VA examiner reported that the veteran 
gave a poor description of his symptoms.  The veteran was 
not able to identify any particular limitation of 
activities because of back pain.  He did not describe any 
flare-ups.  The examiner noted that a computed tomography 
scan of the cervical spine in 1996 was normal.  The 
examiner noted only minimal clinical findings and reported 
no current diagnosis.  Thus, the examiner provided a basis 
for the opinion expressed.  

The Board finds that the veteran's claimed disability from 
a back disorder is not related to any disease or injury he 
incurred during his active military service, and that the 
veteran is not entitled to service connection for a back 
disorder.

E.  Residuals of Injury to Right Hand, Left Thumb, and 
Wrist

Service medical records document that the veteran was 
examined in June 1959 after he hurt his right hand in a 
fight.  A treatment note indicates a finding of swelling 
about the second and third metacarpophalangeal joints.  An 
X-ray was negative for fracture.  Subsequently dated 
service medical records do not show treatment for a right 
hand disorder.

Service medical records show that in May 1959 the veteran 
caught his left thumb in a pulley track.  An examiner 
reported an impression of contused wound of the left thumb 
tip.  The thumb wound was cleansed and the thumb was 
splinted.  An undated follow-up treatment note refers only 
to a skin injury of the distal thumb.  Subsequently dated 
service medical records do not show further complaints, 
diagnoses, or treatment for a left thumb disorder.  There 
are no service medical records which indicate the veteran 
sustained a left wrist injury.  At the time of his medical 
examination for separation from service, the veteran 
denied a history of painful or swelling joints, and 
arthritis.  An examiner reported that the veteran's upper 
extremities were clinically normal in strength and range 
of motion.  No significant interval history was reported.

The claims filed does not contain documentation of 
treatment for a right hand, left thumb or left wrist 
disorder after the veteran's separation from service.

During the VA orthopedic examination in June 2000, the 
veteran reported that he injured the third and fourth 
finger joints of his right hand during a fistfight in 
1959.  He reported that the joints were dislocated and 
that he was treated with a wrapping and used wintergreen 
ointment.  His current complaints were of popping in the 
right third and fourth fingers, painful movement, reduced 
hand strength, and swelling with overuse of the right 
hand.  He denied having surgery or subsequent injuries to 
the right hand.  Concerning his left hand, the veteran 
told the examiner that the tip of his thumb was cut when 
it was caught in a hydraulic pulley unit, twisting his 
wrist and hand, but mainly injuring the left thumb.  On 
examination, his hands appeared approximately symmetrical.  
He had a barely visible, asymptomatic scar over the right 
second finger which was from a childhood injury.  
Palpation of the hands revealed no abnormality.  The 
examiner reported that ranges of motion and grip strength 
were within normal limits, although slightly less on the 
left than the right.  Grasp was good in both hands.  
Finger and thumb movement was accomplished with good 
strength.  X-rays showed mild arthritic changes in both 
hands, which a radiologist described as a minor 
abnormality.  The examiner who conducted the clinical 
examination reported diagnoses of right third and fourth 
finger injury, by history, and left thumb injury, by 
history.

In a statement dated in September 2000, the examiner who 
conducted the June 2000 examination reported that there 
was likely no relationship between the veteran's in-
service left thumb and right hand injuries and the current 
mild arthritic changes shown by X-ray.

The Board has considered Dr. Buffington's statement to the 
effect that the veteran has arthritis in his right hand, 
left hand, and left wrist, and that arthritis is often a 
residuals of injury such as were described in the 
veteran's records.  The physician stated that it was at 
least as likely as not that the right and left hand 
disorders were "manifested" during the veteran's active 
service.

As with the veteran's claimed back disorder, the Board 
must weigh the evidence for and against the claims for 
service connection for disorders of the right hand, left 
thumb, and left wrist.  The Board finds that the private 
physician's conclusions are inconsistent with clinical 
findings made during the veteran's active military 
service, particularly, findings made at the time of his 
separation from service.  Further, the conclusions of the 
private physician are inconsistent with the lack of 
evidence of chronic disability in service and the lack of 
medical evidence of continuity of symptomatology after the 
veteran's separation from service.  Therefore, the Board 
affords more probative weight to the conclusions of the VA 
examiner who conducted the June 2000 examination.  He 
thoroughly reviewed and discussed the records contained in 
the veteran's claims file, and discussed the reasons for 
his conclusion that there is no likely relationship 
between the veteran's right hand, left thumb, and left 
wrist disability and any disease or injury incurred in 
service.

For the foregoing reasons, the Board finds that the 
veteran's current disability from right hand, left thumb, 
and left wrist disorders are not related to any disease or 
injury he incurred in service.  Therefore, the Board 
concludes that the veteran is not entitled to service 
connection for a right hand, left thumb, or left wrist 
disorder.

F.  Flat Feet

Service medical records show that the veteran had pes 
planus at the time of his pre-induction medical 
examination in May 1958.  Subsequently dated service 
medical records do not document complaints, diagnoses, or 
treatment of a foot disorder.  At the time of his medical 
examination for separation from service, the veteran 
denied having foot trouble.  An examiner reported that the 
veteran's feet were clinically normal.  No significant 
interval history was noted.

Post-service medical records do not document complaints, 
diagnoses, or treatment of flat feet. The veteran did not 
express complaints concerning his feet during the June 
2000 VA orthopedic examination.  

In the letter submitted to the VA in April 2001, the 
veteran's private physician acknowledged that the 
veteran's pes planus was noted at the time of his  medical 
examination for entry into service.  The veteran gave a 
history of foot swelling after long marches while in boot 
camp.  According to the physician, the veteran was 
currently taking pain medication and wearing tennis shows 
with "good arches."  The physician expressed the opinion 
that the veteran's current flat feet condition was due to 
aggravation during his service.

The Board first notes that the veteran is not entitled to 
the presumption of soundness, as flat feet were noted in 
the clinical evaluation at induction.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  Second, the Board notes 
that the veteran is not entitled to the presumption of 
aggravation during service, as the flat feet disability 
did not undergo an increase during the veteran's military 
service, as shown by the service medical records that do 
not record any foot complaints, and by a comparison of the 
examinations at the veteran's entry and exit from service.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Moreover, based on review of the records generated before, 
during, and at the time of his separation from service, 
the Board finds no basis upon which to conclude that the 
veteran's disability, if any, from pes planus worsened 
during active duty service.  Although the foot disorder 
was recognized at the time of his entry into service, 
service medical records show no complaints of or treatment 
for a foot disorder.  Furthermore, the veteran denied a 
history of foot trouble at the time of his medical 
examination for separation from service.  An examiner 
reported that the veteran's feet were clinical normal.  
The examiner reported no significant interval history.  
Although Dr. Buffington has expressed the opinion that the 
veteran's current flat foot disability is due to 
"aggravation" during service, he does not give the reasons 
for this opinion, which otherwise is not supported by the 
record.

Based on the foregoing, the Board finds that the veteran's 
disability from flat feet preexisted his active service 
and was not aggravated during such service.  Therefore, 
the Board concludes that the veteran's is not entitled to 
service connection for flat feet. 

II.  Applicability and Compliance with the Veterans Claims 
Assistance Act of 2002 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2002 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development 
of a claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new 
legislation and the Board's consideration of the 
regulations does not prejudice the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA has the duty to 
notify a claimant of the evidence necessary to support the 
claim, to assist in the development of claim, and to 
notify a claimant of VA's inability to obtain certain 
evidence.  These duties are discussed in detail below.

VA has a duty to notify the appellant and his 
representative, if any, of information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002).  In this case the veteran 
has been so notified by the January 2000 rating decision, 
the March 2000 statement of the case, the September 2000 
and July 2001 supplemental statements of the case.  
Further, the veteran has been informed of the evidence 
needed to substantiate his claim and of the duties that 
the RO would undertake to assist him in developing his 
claim.  In a letter dated in June 1999, the RO informed 
the veteran of the evidence he needed to substantiate his 
claim.  The veteran responded by returning signed, blank 
authorization forms.  In a accompanying letter, he 
identified two doctors by name without providing an 
address other than Houston, Texas.  He also asserted 
having treatment by doctors whose names he did not recall.  
The RO did obtain records from a private treatment clinic, 
which had been fully identified by the veteran.  The 
veteran has submitted records concerning his private 
hospital treatment for his heart disorder.

VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The 
Board concludes that VA has complied with the VCAA 
notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in 
the development of a claim includes the duty to make as 
many requests as necessary to obtain relevant records from 
a Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained 
all relevant records identified by the veteran or 
otherwise evident from the claims folder.  

The veteran has not asserted that there are private 
treatment records that pertain to his claim that have not 
been obtain and considered.  The veteran has had several 
opportunities to identify sources of evidence, including 
the claim he filed, his Notice of Disagreement, his 
substantive appeal, and the statements filed by him and on 
his behalf by his representative.  The RO has obtained 
treatment records identified by the veteran.  Also, the 
veteran has submitted private treatment records.  He has 
not provided information concerning additional evidence -- 
such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.356(a) (2002).  The 
veteran has been afforded examinations during the pendency 
of his claim.  No further examinations are necessary to 
make a decision on his claim.

In this case, VA has satisfied its duty to notify the 
veteran of evidence necessary to substantiate the claim 
and to assist the veteran in obtaining records and 
providing medical examinations.  The revised regulation 
concerning VA's duty to notify claimants of inability to 
obtain records under the VCAA, 38 C.F.R. § 3.159(e) 
(2002), are applicable to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 
(Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified 
in the claims file.  Therefore, VA has no duty to notify 
the veteran of inability to obtain evidence.


ORDER

Service connection for coronary artery disease with angina 
and coronary artery bypass graft, residuals of injury to 
the upper lip, residuals of a nose injury, residuals of a 
right hand injury, contusion of the left hand and thumb 
and left wrist disability, a back disorder, a stomach 
disorder, and flat feet is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

